Title: From George Washington to Brigadier General George Clinton, 3 March 1777
From: Washington, George
To: Clinton, George

 

Sir
Morris Town March 3d 1777

Your favour of the 23d February was duly handed me; and I am thankful for the attention and activity, with which you are promoting the public service.
As you have all the circumstances immediately before you, you can best judge whether the cannon, of which you speak, will be most useful to defend the obstructions which are forming, or at the places where they now are; and you will be pleased to govern yourself accordingly.
I rely on your judgment in favour of the gentlemen you mention, and on your further choice of those, who are wanting to complete the necessary number; and I earnestly request the most expeditious measures may be taken towards the raising and preparing their men. You will, no doubt, exert yourself, by every possible method to procure a sufficient number of men for the posts, and for the business, under your superintendence. I am Dr sir Your most humble servant

Go: Washington

